In addition to the reasons advanced by Mr. Justice WHITFIELD, I think the Act should also be held invalid because the authorization of assessments for the cost of constructing a highway against *Page 436 
abutting rural lands according to their mere length of frontage, without regard to the area or character of the land, or the quantum of benefits conferred, is incapable of anything like a fair and equal application as applied to lands in the country. Even as applied to city property, the front foot rule frequently works injustice in practical application, but by reason of conditions in rural sections and the endless varieties in shape, area, character, use and value which we must judicially know to there generally exist, we must know that the front foot rule cannot generally be applied with even approximate equality or justice, and without denying the equal protection of the laws.
WHITFIELD, ELLIS AND STRUM, J. J., concur.